This is a suit to reach and apply toward the satisfaction of a judgment against the defendants Joseph E. and his wife Frances Cataldo the house and land at 78 Locust Street, Winthrop, recorded in the name of the said Frances as trustee for her daughter Dorothy Simonini. G. L. (Ter. Ed.) c. 214 §3 (9). The report of a master was confirmed and the exceptions of the plaintiffs were overruled by an interlocutory decree. It appears that this real estate was conveyed to Frances Cataldo by deed of the Lynn Five Cents Savings Bank on May 1, 1942, for the sum of $5,200. Her mother, Anna Bolino, paid the bank $500 in cash and the bank took back a mortgage for $4,700. It was intended that Mrs. Bolino should own the property. See Collins v. Curtin, 325 Mass. 123. On the following day Mr. and Mrs. Cataldo conveyed the property to Mrs. Bolino and thereafter it was occupied by Mrs. Bolino, the Cataldos and their daughter Dorothy. On November 1, 1947, Mrs. Bolino conveyed the property to Frances to hold in trust for Dorothy. Monthly payments for taxes and for principal and interest on the mortgage were made by Mrs. Bolino and Dorothy until September 27, 1948, when the mortgage was discharged. Other expenses for maintenance and operation were paid by Dorothy. The plaintiffs’ exceptions to the master’s report related to his subsidiary findings of fact, which, on request by the plaintiffs, were reported. They were properly overruled. The final decree dismissing the bill, from which the plaintiffs appealed, is affirmed, to be modified, however, by providing for the establishment and payment of the judgment. The defendants are entitled to costs.